  Case 21-00059         Doc 13     Filed 06/15/21 Entered 06/15/21 15:55:50           Desc Main
                                     Document     Page 1 of 2



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS


 In re:                                 )                Case No. 19-bk-13287
                                        )                Chapter 7
 JAMES COSMANO,                         )                Judge A. Benjamin Goldgar
                                        )
          Debtor.                       )
 _______________________________________)
                                        )
 JAMES COSMANO,                         )                Adv. Proc. No. 21-ap-00059
                                        )
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 UNITED STATES OF AMERICA,              )
                                        )
          Defendant.                    )
 _______________________________________)

                               NOTICE OF OBJECTION
              TO PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS

          Defendant United States of America respectfully submits this notice of its objection to

Plaintiff James Cosmano’s motion for judgment on the pleadings, ECF No. 10, and requests that

the Court set a briefing schedule for the motion.

                                                        Respectfully submitted:

                                                        DAVID A. HUBBERT
                                                        Acting Assistant Attorney General
                                                        Tax Division, U.S. Department of Justice

                                                        /s/ Noah D. Glover-Ettrich
                                                        NOAH D. GLOVER-ETTRICH
                                                        Trial Attorney, Tax Division
                                                        U.S. Department of Justice
                                                        P.O. Box 55, Washington, D.C. 20044
                                                        202-514-9838
                                                        Noah.D.Glover-Ettrich@usdoj.gov




                                                  -1-
  Case 21-00059        Doc 13    Filed 06/15/21 Entered 06/15/21 15:55:50            Desc Main
                                   Document     Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 15, 2021, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system, which will send notification of such filing to

all registered participants.

                                                      /s/ Noah D. Glover-Ettrich
                                                      NOAH D. GLOVER-ETTRICH
                                                      Trial Attorney, Tax Division
                                                      United States Department of Justice




                                                -2-
